NUMBER 13-18-00484-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ROBERT K. NELSON, MAYOR; JULIE ESTLINBAUM,
COUNCILWOMAN, POSITION 1; BILL CORNMAN,
COUNCILMAN, POSITION 2; AND CITY OF BAY
CITY, TEXAS,                                                              Appellants,

                                           v.

ROBERT NEAL HEAD,                                                            Appellee.


                    On appeal from the 23rd District Court
                        of Matagorda County, Texas.


                          MEMORANDUM OPINION

             Before Justices Benavides, Longoria, and Perkes
                 Memorandum Opinion by Justice Perkes

      This suit involves a challenge to the validity of a provision in a city charter and

allegations of ultra vires conduct by city officials. Appellee Robert Neal Head filed suit

against appellants, then-Mayor Mark A. Bricker, Councilwoman Julie Estlinbaum,
Councilman Bill Cornman, and Bay City, Texas, seeking declaratory, mandamus, and

injunctive relief. The city and its officials appeal from an interlocutory order denying their

plea to the jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(8).

       During the pendency of this appeal, Robert K. Nelson was elected as Bay City

Mayor. Accordingly, he has been substituted as the proper party to this suit. See TEX.

R. APP. P. 7.2(a). However, for purposes of clarity, our opinion will refer to Head’s claims

against “Mayor Bricker,” not Mayor Nelson.

       In what we construe as four issues, appellants contend the trial court erred by

denying their plea because: (1) Head lacks standing to bring any of his claims, (2) some

of his claims are moot, (3) some of his claims are not ripe, and (4) appellants are

otherwise entitled to governmental immunity. We reverse and render a dismissal for

want of jurisdiction.

                                      I. BACKGROUND

       Bay City, a home-rule municipality, adopted a city charter in 1989 that provides for

a strong-mayor form of mayor-council government.            Under this form of municipal

government, the mayor is not a member of city council; instead, he serves as the city’s

chief administrator and executive officer with implied and express powers. Bay City’s

five-member council serves as the legislative branch, exercising all other powers

conferred to Bay City under its charter, the Texas Constitution, and the laws of the State.

Under the Bay City Charter, the mayor presides over council meetings, but has no voting

authority unless a deciding vote is required to break a tie.




                                              2
      In 2013, the Bay City Charter was amended to limit councilmembers and the mayor

from serving more than three consecutive terms. On May 30, 2018, Head, a Bay City

resident, filed suit alleging that, in addition to voter-approved term limits, non-voter-

approved language was erroneously added to § 4.01 of the Bay City Charter that

identified the mayor as a councilmember.          To illustrate, the italicized language

represents the portion Head is challenging as invalid and the underlined language

represents the voter-approved amendment:

      The Council shall be composed of five Councilmembers and the Mayor. All
      Councilmembers to be selected at large. Councilmembers No. 1 and 2 shall be
      elected one year and Councilmembers No. 3, 4, and 5 elected the following year.
      No Councilmember shall be elected to serve for more than three consecutive two-
      year terms.

      Head contends that this provision destroys the separation of powers between the

executive and legislative branches of Bay City’s elected form of government. His petition

seeks a declaration that § 4.01 is invalid as constituted and names Bay City as a

necessary party under the Uniform Declaratory Judgments Act (UDJA). See TEX. CIV.

PRAC. & REM. CODE § 37.006(b).

      Head also alleges that Mayor Bricker engaged in ultra vires conduct by voting in

council meetings in the absence of a tie vote. Head specifically alleges that Mayor

Bricker cast an improper vote to block Bay City residents from voting on a charter

amendment that would have changed Bay City to a manager-council form of government.

Head alleges he has standing to bring his claims against Mayor Bricker because that

particular vote deprived Head of his right to vote in an election, which he describes as “a

particularized injury that is unique to him.” Head seeks to have all of Mayor Bricker’s


                                            3
improper votes declared void, setting aside any action taken by Bay City that resulted

from an improper vote; to enjoin Mayor Bricker from future voting violations; and

mandamus relief compelling an election on the charter amendment. Additionally, Head

seeks a declaration that Mayor Bricker is subject to the term limits adopted in 2013.

       Head also alleges that Councilwoman Estlinbaum and Councilman Cornman

(collectively “Councilmembers”) were re-elected to serve a fourth term, beginning in June

2018, in violation of the three-term limit adopted in 2013.          Although he specifically

disclaims that he is seeking quo warranto relief (i.e., challenging their right to hold office),

he seeks: (1) a declaration that each is subject to the three-term limit; (2) to enjoin the

Councilmembers from casting votes during their fourth term; and (3) to compel Bay City

to hold new elections for their offices. Head also alleges that he has taxpayer standing

to challenge the Councilmembers’ compensation as an illegal expenditure of tax dollars.

He seeks a declaration that Bay City does not have the authority to compensate the

Councilmembers and an injunction enjoining the city from making any such expenditures

in the future.

       Appellants filed a plea to the jurisdiction based on standing, mootness, ripeness,

and governmental immunity. The trial court denied the plea, and appellants filed their

notice of interlocutory appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(8).

       In addition to electing a new mayor during the pendency of this appeal, Bay City

passed an ordinance striking the complained-of language from § 4.01 and voters elected

to amend the Bay City Charter by changing from a mayor-council to a council/mayor-city




                                               4
manager form of government. 1 Under this form of municipal government, the mayor

became a voting member of city council and a city manager serves as the city’s chief

administrator and executive officer.

        The parties were invited to provide supplemental briefing on whether any of Head’s

claims have become moot during the pendency of this appeal. See Tex. Ass’n of Bus.

v. Tex. Air Control Bd., 852 S.W.2d 440, 445–46 (Tex. 1993) (recognizing that an

appellate court may consider its subject matter jurisdiction sua sponte); TEX. R. APP. P.

38.7 (“A brief may be amended or supplemented whenever justice requires, on whatever

terms the court may prescribe.”). Head concedes that his declaratory judgment claim

concerning the validity of § 4.01 is now moot. He also concedes that his claims for

prospective injunctive relief against Mayor Bricker are moot but maintains that his claim

to have Mayor Bricker’s former council votes declared invalid constitutes a viable ultra

vires claim. Head also contends that the remainder of his claims are live, including his

request for costs and attorney’s fees under the UDJA.

                                       II. STANDARD OF REVIEW

        Subject matter jurisdiction is a question of law we review de novo. Tex. Dep’t of

Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004) (citing Tex. Nat. Res.

Conservation Comm’n v. IT–Davy, 74 S.W.3d 849, 855 (Tex. 2002)). The plaintiff carries

the initial burden to plead sufficient facts that demonstrate the trial court’s jurisdiction. Id.



        1  An appellate court may take judicial notice of certain facts outside the appellate record, Office of
Pub. Util. Counsel v. Public Util. Comm’n, 878 S.W.2d 598, 600 (Tex. 1994), including city ordinances, TEX.
R. EVID. 204; Amarillo v. R.R. Comm’n of Tex., 511 S.W.3d 787, 794 (Tex. App.—El Paso 2016, no pet.),
and the results of public elections. See TEX. R. EVID. 201(b); see also Corpus Christi Hous. Auth. v.
Esquivel, No. 13-10-00145-CV, 2011 WL 2395461, at *2 (Tex. App.—Corpus Christi–Edinburg June 9,
2011, no pet.) (mem. op.).
                                                      5
(citing Tex. Air Control Bd., 852 S.W.2d at 446). When, as here, a plea to the jurisdiction

is based on the plaintiff’s petition, we liberally construe the petition in the plaintiff’s favor

and take the allegations as true. Id. (citing Tex. Air Control Bd., 852 S.W.2d at 446).

                                         III. ANALYSIS

       By their first issue, appellants contend that Head lacked standing to bring any of

his claims.

A.     General Principles

       “Standing is a constitutional prerequisite to suit.” Heckman v. Williamson County,

369 S.W.3d 137, 150 (Tex. 2012) (citing Sw. Bell Tel. Co. v. Mktg. on Hold Inc., 308
S.W.3d 909, 915 (Tex. 2010)). “[A] plaintiff must demonstrate standing for each claim

he seeks to press and for each form of relief that is sought.” Andrade v. NAACP of

Austin, 345 S.W.3d 1, 14 (Tex. 2011) (quoting Davis v. FEC, 554 U.S. 724, 734, (2008)).

Without standing, a court lacks subject matter jurisdiction and must dismiss any claims

that do not meet the standing threshold.           Heckman, 369 S.W.3d at 150 (citations

omitted).

       “No Texas court has ever recognized that a plaintiff’s status as a voter, without

more, confers standing to challenge the lawfulness of governmental acts.” Brown v.

Todd, 53 S.W.3d 297, 302 (Tex. 2001).           Instead, “[t]he plaintiff must be personally

injured—he must plead facts demonstrating that he, himself (rather than a third party or

the public at large), suffered the injury.” Heckman, 369 S.W.3d at 155 (citing S. Tex.

Water Auth. v. Lomas, 223 S.W.3d 304, 307–08 (Tex. 2007) (per curiam)). Standing

also requires a causal connection between the plaintiff’s injury and the defendant’s


                                               6
conduct and that the requested relief will likely redress the plaintiff’s injury. Id. (citations

omitted).

B.     Claims against Mayor Bricker

       Head sued Mayor Bricker in his official capacity, alleging the mayor engaged in

ultra vires conduct by voting at Bay City Council meetings in violation of the Bay City

Charter. Head seeks a declaration that any such vote was invalid, thus setting aside any

action taken by Bay City that relied upon an ultra vires vote. Head identifies himself in

his petition as “a Bay City resident and registered voter within the city limits of Bay City”

and generally alleges that he “has standing to assert the claims and causes of action in

this case.”

       In describing his claims against Mayor Bricker, Head alleges that:

       Mayor Bricker has, on multiple occasions from 2013 to 2018, wrongfully
       exercised a vote on City Council matters without the presence of a tie, in a
       flagrant and despicable violation of the Texas Constitution and the City
       Charter of Bay City, Texas. . . . One such example occurred in January of
       this year, 2018, when Mayor Bricker voted to keep a proposition calling for
       a change in municipal government from a Mayoral form to a City Manager
       form of government off the ballot in May of this year. By exercising his
       “right” to vote on matters not resulting in a tie, Mayor Bricker singlehandedly
       disenfranchised the entire electorate of Bay City, Texas. This must be
       stopped.

Head also filed a supplemental petition seeking “emergency mandamus relief to force the

Mayor to immediately place an item on the agenda at the next City Council meeting to

enable the enactment of an election order calling for a charter change election in

November of 2018.”

       Head has failed to allege sufficient facts demonstrating how Mayor Bricker’s ultra

vires votes “on multiple occasions from 2013 to 2018” caused him concrete, particularized

                                               7
injuries that are distinct from the general public. See Heckman, 369 S.W.3d at 155.

The only vote Head ties to a specific injury was admittedly suffered by “the entire

electorate of Bay City, Texas.” While qualified voters who sign an initiative petition

“have a justiciable interest in the valid execution of the charter amendment election . . .

distinct from the general public,” Head does not allege that he signed an initiative petition

in this case. See Blum v. Lanier, 997 S.W.2d 259, 262 (Tex. 1999); see also In re Hotze,

No., 14-08-00421-CV, 2008 WL 4380228, at *1 (Tex. App.—Houston [14th Dist.] July 10,

2008, orig. proceeding) (per curiam) (mem. op.) (“Signers of an initiative petition have an

interest in an election distinct from that of the general public.”). Thus, the only injury

Head identifies as a result of Mayor Bricker’s ultra vires votes constitutes a generalized

grievance that Head lacked standing to bring. See Blum, 997 S.W.2d at 262; Heckman,
369 S.W.3d at 155.

       Additionally, the trial court did not have subject matter jurisdiction over Head’s

mandamus claim because the Legislature has conferred subject matter jurisdiction over

this claim to the supreme court and courts of appeals.         See TEX. ELEC. CODE ANN.

§ 273.061 (“The supreme court or a court of appeals may issue a writ of mandamus to

compel performance of any duty imposed by law in connection with the holding of an

election . . . .”). Moreover, Head’s mandamus claim is now moot because Bay City held

an election on that very proposition during the pendency of this appeal, passing a charter

amendment that changed Bay City from a mayor-council to a council/mayor-city manager

form of government. See Heckman, 369 S.W.3d at 162 (“Put simply, a case is moot

when the court’s action on the merits cannot affect the parties’ rights or interest.” (citing


                                             8
VE Corp. v. Ernst & Young, 860 S.W.2d 83, 84 (Tex. 1993) (per curiam))).

        We also hold that Head’s ultra vires claim to have Mayor Bricker’s past votes

declared invalid is barred by governmental immunity. 2 The UDJA does not enlarge a

trial court’s jurisdiction and the ultra vires exception to governmental immunity only affords

prospective declaratory and injunctive relief. City of El Paso v. Heinrich, 284 S.W.3d
366, 370, 376–77 (Tex. 2009) (citations omitted).                    Head’s claim for retrospective

declaratory relief based on ultra vires conduct is not a claim for which governmental

immunity has been waived. See City of Dallas v. Albert, 354 S.W.3d 368, 378–79 (Tex.

2011) (“Heinrich clarified that only prospective, not retrospective, relief is available in an

ultra vires claim.”); see also Hailey v. Glaser, No. 06-12-00065-CV, 2012 WL 5872869,

at *3 (Tex. App.—Texarkana Nov. 9, 2012, no pet.) (“The ultra vires exception only

permits prospective declaratory relief and does not permit retrospective declaratory

relief.” (citing Heinrich, 284 S.W.3d at 374–77)). In sum, the trial court never had subject

matter jurisdiction over any of Head’s claims against Mayor Bricker.

C.      Claims against Councilmembers

        A quo warranto proceeding is the exclusive remedy for challenging a public

official’s right to hold office and only the State of Texas, not a private litigant, has standing

to bring such a claim. TEX. CIV. PRAC. & REM. CODE ANN. §§ 66.001(1), 66.002; Orix

Capital Markets, LLC v. Am. Realty Tr., Inc., 356 S.W.3d 748, 754 (Tex. App.—Dallas




        2 Head identifies Bay City as “a necessary party” to his ultra vires claims in his petition. However,

“the governmental entities themselves—as opposed to their officers in their official capacities—remain
immune from suit [on ultra vires claims].” City of El Paso v. Heinrich, 284 S.W.3d 366, 372–73 (Tex. 2009).
Accordingly, we also hold that Bay City was immune from Head’s ultra vires claims. See Heinrich, 284
S.W.3d at 372–73.
                                                     9
2011, pet denied); see, e.g., State v. Fischer, 769 S.W.2d 619, 621 (Tex. App.—Corpus

Christi–Edinburg 1989, writ dism’d) (“[T]he issue of whether a candidate has satisfied

residency requirements is not a question to be determined by a political party’s executive

committee, but should be judicially determined. Accordingly, the instant action had to be

brought by the State in quo warranto . . . .”).

       In this case, although he expressly disclaims that he is seeking quo warranto relief,

Head seeks: (1) a declaration that the Councilmembers are subject to the three-term limit

adopted in 2013; (2) to enjoin the Councilmembers from casting votes during their fourth

term; and (3) to compel Bay City to hold new elections for their offices. All three claims

constitute a clear attack on the Councilmembers’ right to serve a fourth term, and as such,

Head did not have standing to bring them. See TEX. CIV. PRAC. & REM. CODE ANN.

§§ 66.001(1), 66.002; Orix, 356 S.W.3d at 754.

       Head also alleges that he has taxpayer standing to challenge the Councilmembers’

compensation as an illegal expenditure. See Andrade v. Venable, 372 S.W.3d 134, 137

(Tex. 2012) (per curiam) ([U]nder Texas law, a narrow, judicially-created exception exists:

a taxpayer has standing to enjoin the illegal expenditure of public funds and need not

demonstrate a particularized injury.” (citing Williams v. Lara, 52 S.W.3d 171, 179 (Tex.

2001))). The true nature of Head’s claim, however, is a quo warranto proceeding. See

Murphy v. Russel, 167 S.W.3d 835, 838 (Tex. 2005) (expressing the general concept that

“a claimant cannot escape the Legislature’s statutory scheme by artful pleading” in the

context of a healthcare liability claim). To prevail on his “taxpayer” claim, Head must

necessarily prove that the Councilmembers are illegally holding office. See Lara, 52
10
S.W.3d at 179 (“Implicit in this rule are two requirements: (1) that the plaintiff is a taxpayer;

and (2) that public funds are expended on the allegedly illegal activity.”). Only the State

has standing to challenge the Councilmembers’ right to hold office; therefore, despite the

label he placed on it, Head lacks standing to bring this claim. See TEX. CIV. PRAC. & REM.

CODE ANN. §§ 66.001(1), 66.002; Orix, 356 S.W.3d at 754.

       Regardless,     Head    has    failed   to   establish   taxpayer   standing    because

compensating the Councilmembers does not constitute an illegal expenditure.                   “A

taxpayer does not have an interest direct enough to warrant standing unless the activity

challenged involves an expenditure of public funds that would not otherwise be made.”

Venable, 372 S.W.3d at 139. The money spent must be an “added expenditure—not

one that would have been made in spite of the allegedly illegal activity.” Id. at 138 (citing

Lara, 52 S.W.3d at 182.

       In this case, Head is not alleging that Bay City illegally created Position 1 and

Position 2 on the Bay City Council or that the Councilmembers are receiving additional

compensation above the other members.               Instead, he alleges the Councilmembers

should not receive the normal, appropriated compensation because they are not qualified

to hold their offices. But Bay City would be making an identical expenditure regardless

of who holds these offices. If the Councilmembers had not been elected to serve a fourth

term or were removed in a quo warranto proceeding, their successors would be receiving

the same compensation. Thus, Head has failed to plead facts demonstrating that “the

activity challenged involves an expenditure of public funds that would not otherwise be

made.” See Venable, 372 S.W.3d at 139. Head has not met the “narrow” taxpayer


                                               11
exception to standing. See id. at 137.

D.     Claim for Costs and Attorney’s Fees

       Head challenged the validity of § 4.01 of the Bay City Charter under the UDJA.

The UDJA expressly waives Bay City’s immunity from this claim by mandating that the

city be a named party to the claim. See TEX. CIV. PRAC. & REM. CODE ANN. § 37.006(b)

(“In any proceeding that involves the validity of a municipal ordinance or franchise, the

municipality must be made a party and is entitled to be heard . . . .”); Heinrich, 284 S.W.3d

at 373 n.6 (“For claims challenging the validity of ordinances . . . the Declaratory

Judgment Act requires that the relevant governmental entities be made parties, and

thereby waives immunity.”). Although Head concedes this claim was rendered moot

when Bay City struck the complained-of language by ordinance, Head’s request for costs

and attorney’s fees under the UDJA 3 survives as a live controversy if Head had standing

to bring this claim in the first instance. See Camarena v. Tex. Emp’t Comm’n, 754
S.W.2d 149, 151–52 (Tex. 1988).

       We conclude Head did not have standing to challenge the validity of § 4.01. Like

any other plaintiff, an individual challenging the validity of a city ordinance must

demonstrate a concrete, particularized injury. See, e.g., Stop the Ordinances Please v.

City of New Braunfels, 306 S.W.3d 919, 928 (Tex. App.—Austin 2010, no pet.) (“By

alleging that the Cooler & Container Ordinance restricted their use of their property,

caused them to incur additional expenses, and damaged or destroyed their market for

larger cooler rentals within the City limits, the Outfitter Plaintiffs have demonstrated the


       3  Under the UDJA, “the court may award costs and reasonable and necessary attorney’s fees as
are equitable and just.” TEX. CIV. PRAC. & REM. CODE ANN. § 37.009.
                                                12
required actual, concrete, and particularized infringement of their legally protected

interests necessary for standing.”).

       In this case, Head alleges that “Section 4.01 of Bay City’s Charter has purportedly

been ‘changed’ to allow the Mayor of Bay City to cast votes in the same manner and

substance as every other member of the City Council.” We have already determined

that Head did not have standing to challenge Mayor Bricker’s prior votes because he

failed to demonstrate that they caused him a concrete, particularized injury distinct from

the general public. Consequently, Head also failed to allege a sufficient injury in fact with

respect to his challenge to the validity of § 4.01. See Heckman, 369 S.W.3d at 155.

Having concluded that Head did not have standing to bring any of his claims under the

UDJA, we hold that Head does not have a live claim for costs and attorney fees. See

Camarena, 754 S.W.2d at 151–52.

                                       IV. CONCLUSION

       The trial court’s order is reversed, and we render a dismissal for want of

jurisdiction.


                                                                GREGORY T. PERKES
                                                                Justice

Delivered and filed the
26th day of November, 2019.




                                             13